                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,       )
                                )
                     Plaintiff, )
                                )
v.                              )             Case No.: 18-cr-10099-EFM
                                )
BRADLEY A. PISTOTNIK,           )
                                )
                     Defendant. )
_______________________________)

    MEMORANDUM & ORDER ON MOTION TO QUASH SUBPOENAS

      Now before the Court is the Motion to Quash Subpoenas filed by non-parties

Xcentric Ventures, LL and Chandler Automated Systems (collectively “the

movants”). (Doc. 47.) Having reviewed the submissions of the parties, the motion

is GRANTED in part and DENIED in part for the reasons set forth below.

                          FACTUAL BACKGROUND

      In the present action, Defendant Bradley Pistotnik has been indicted on 10

counts relating to his alleged threats to cause damage to the computer systems of

Xcentric Ventures, LLC. Xcentric owns and operates a website know as

www.ripoffreport.com (hereinafter “the website”), which it contends is “dedicated

to consumer protection.” (Doc. 47, at 1.) Xcentric contends the website is

“devoted to exposing fraudulent and improper conduct by businesses” and allows

its readers to “read and post messages about businesses that purportedly have

                                         1 
 
‘ripped off’ consumers in some manner.” (Id., at 1-2.) “These reports are

authored and published by third-party readers and users of the Ripoff Report

website, not by people employed by Xcentric Ventures.” (Id., at 2.) Xcentric

states that the “declare[d] … mantra” of the website is that it “protects consumers’

first amendment right to free speech.” (Id., at 1.) As such, Xcentric states that it

             does not release identity information about the
             anonymous authors of Ripoff Reports, because Xcentric
             protects the free speech rights of anonymous authors, and
             because revealing author information without due
             process would chill free speech on the Ripoff Report
             forum and in general, due to concerns about retaliation
             from the subject of the Ripoff Reports.

(Doc. 47, at 2.) Xcentric also states that “[a]s part of its business practices, [it] also

does not usually remove reports, but does allow for disputes about false statements

of fact to be handled through a mediation program … .” (Id., at 3.)

      Chandler Automated Systems (hereinafter “Chandler”) “is a vendor of

Xcentric who provides services to Xcentric in the areas of cyber security and

information technology.” (Id.) One of Chandler’s services is to protect Xcentric

from computer hackers, to which Xcentric contends it is “especially prone” as a

result of “the nature of their business.” (Id., at 3-4.) Chandler indicates it is a

federal contractor, which requires system security plans they are involved with “to

remain confidential and can only be provided to the federal government for audit

purposes.” (Id., at 3.) The movants contend that “[t]his confidential information


                                            2 
 
includes the internal environment of Xcentric and Chandler …, and release of that

information would present a risk to both companies should it be obtained by

hackers.” (Id., at 4.)

              Movants contend that an anonymous user posted a report about Defendant

Pistotnik in 2014.1 (Id., at 4.) Movants continue that “[a]s alleged in the

indictment, Defendant Pistonik [sic] and Defendant David Dorsett conspired to

hack and interrupt the business of Xcentric, along with its associates including its

law firm of Jaburg Wilk and its customers and vendors by sending thousands of

threatening messages to the servers of these businesses.” (Id.) Xcentric contends

that the post was removed in September 2014 “to try to stop the attack,” which

apparently was successful. (Id.) A few months later, the posting was reposted on

the website, allegedly resulting in a second cyberattack. (Id.) Xcentric reported

both sets of attacks to the FBI. (Id.) Movants presume that “all of the information

provided to the FBI about the attacks has been provided to Defendants in

discovery” following their July 2018 indictments. (Id., at 5.)

              The subpoenas at issue were served on the movants in September 2018 and

requested a 14-day response deadline for information. The subpoena to Xcentric

sought


                                                            
1
 That report is referred to as “Report 1177867” in the subpoena to Xcentric and
hereinafter will be referred to as “the Report.” (Doc. 47-1, at 4.)
                                                               3 
 
             the identity and other private information about the
             anonymous author of the Ripoff Report about Pistotnik;
             all documents that “refer to” the cyberattacks, including
             the details about what Xcentric did to protect itself from
             the attack; the identity and financial records related to the
             vendors Xcentric used to prevent cyberattacks; all of the
             information regarding the types of countermeasures used
             by Xcentric to prevent cyberattacks, including “the name
             and version number” of Xcentric’s countermeasures;
             documents regarding Xcentric’s web providers and
             hosting environment and the configuration of those
             systems; details about the mail servers used by Xcentric;
             and all data received by ripoffreport.com during the
             attacks.

(Id., at 5; see also Doc. 47-1.) Movants allege that this subpoena sought

“everything needed by a hacker to successfully breach all of Xcentric’s cyber

security.” (Id.) The subpoena to Chandler requested

             all mitigation, troubleshooting, investigatory or remedial
             steps taken by Chandler Automated Systems to help stop
             and mitigate the attacks on Xcentric; all information
             about cyberattack countermeasures available to Xcentric
             or its owner, Ed Magedson; the web presence provider
             and hosting environment information for Xcentric and its
             owner; all logs and data regarding email and web traffic
             for Xcentric, Ed Magedson or the ripoffreport.com (not
             limited in time or by sender); and private financial
             records.

(Id., at 6; see also Doc. 47-2.) Movants contend this information, if produced,

“would be sufficient to mount another attack on these entities.” (Id.)

                                    ANALYSIS

I.    Timeliness.


                                           4 
 
       As an initial matter, Defendant argues that movants’ motion is untimely because

the subpoenas “provided fourteen days to respond” and neither “party asked for more

time, or for clarification regarding the scope of the subpoenas … .” (Doc. 54, at 1.)

Defendant contends that neither of the movants “took any action whatsoever, until four

days after the deadline for production had passed, and then only after the undersigned

filed a motion asking for a finding of contempt.” (Id., at 1-2.) Defendant argues that the

time for movants to file a motion to quash was “before the due date for a response to the

subpoena that is the subject of the motion.” (Id., at 2.) In support of this position,

Defendant cites Fed.R.Crim.P. 17(c)(2), which states, “[o]n motion made promptly, the

court may quash or modify the subpoena if compliance would be unreasonable or

oppressive.”

       Movants are correct that Rule 17 does not define what constitutes a “promptly”

made motion. (Doc. 56, at 3.) The fourteen days was merely an arbitrary deadline

Defendant imposed on complying with the third-party subpoenas. Movants indicate that

they “are both out-of-state entities who were required, in order to challenge the

subpoenas, to locate and retain outside counsel in Kansas.” (Id.) The Court agrees with

movants’ assertion that they “filed a detailed motion to quash as fast as is reasonable

under these circumstances.” (Id., at 4.) Further, the Court notes the irony in Defendant

relying on this language from Rule 17 when Defendant blatantly failed to comply with

the Rule’s requirement of requesting the Court’s permission before serving the third-

party subpoenas. See Fed.R.Crim.P. 17(c)(3); see also n.3, infra. As such, the Court

OVERRULES Defendant’s timeliness argument.

                                              5 
 
II.   Legal Standard on Subpoenas in Federal Criminal Cases.

      Subpoenas in federal criminal matters are governed by Fed.R.Crim.P. 17.

Subsection (c) of that Rule provides

             A subpoena may order the witness to produce any books,
             papers, documents, data, or other objects the subpoena
             designates. The court may direct the witness to produce
             the designated items in court before trial or before they are
             to be offered in evidence. When the items arrive, the court
             may permit the parties and their attorneys to inspect all or
             part of them.

Fed.R.Crim.P. 17(c)(1).

      A Rule 17(c) subpoena, however, is not “intended to provide a means of

discovery for criminal cases,” but rather is intended “to expedite the trial by

providing a time and place before trial for the inspection of the subpoenaed

materials.” United States v. Nixon, 418 U.S. 683, 698-99 (1974). “In other words,

Rule 17(c) is not a discovery tool but offers compulsory process for securing

specific, identifiable evidence for trial.” United States v. Jackson, 155 F.R.D.

664, 667 (D. Kan. 1994); see also United States v. King, 164 F.R.D. 542, 546 (D.

Kan. 1996) (holding that “Rule 17 was not intended to provide the defendant a

mechanism by which to troll the waters of the seas otherwise undiscoverable

material in the small hope that something beneficial might rise to the surface.”).

      A subpoena for documents may be quashed if their production would be

unreasonable or oppressive. Fed.R.Crim.P. 17(c)(2). See also Nixon, 418 U.S. at


                                          6 
 
698 (holding that “[a] subpoena for documents may be quashed if their production

would be ‘unreasonable or oppressive,’ but not otherwise.”); United States v.

Reed, No. 06-20068-01-CM, 2008 WL 4724437, at *1 (D. Kan. Oct. 24, 2008).

To determine if the burden of compliance rises to the level of being unreasonable

or oppressive, courts examine whether the party seeking for the subpoena has

shown:

                             (1) that the documents are evidentiary and relevant; (2)
                             that they are not otherwise procurable reasonably in
                             advance of trial by exercise of due diligence; (3) that the
                             party cannot properly prepare for trial without such
                             production and inspection in advance of trial and that the
                             failure to obtain such inspection may tend unreasonably
                             to delay the trial; and (4) that the application is made in
                             good faith and is not intended as a general ‘fishing
                             expedition.’

Nixon, 418 U.S. at 699-700; see also Reed, 2008 WL 4724437, at *1. This burden

on the party seeking the subpoena has been summarized as clearing the three

hurdles of relevancy, admissibility, and specificity.2 Nixon, 418 U.S. at 700. A

determination of whether these hurdles have been cleared is left to the discretion of


                                                            

2
  The Court notes that the language of the cited cases often refers to these burdens being
on the “moving” party. See e.g. Reed, 2008 WL 4724437, at *1. That is because the
party subpoenaing materials is, pursuant to Fed.R.Crim.P. 17, required to move for the
Court’s permission to issue the subpoena. Id. In the matter before the Court, Defendant
failed to do this (as discussed supra). As such, the Court in the present matter will
discuss these burdens as they relate to the party seeking the subpoena. Simply stated, the
“moving party” in the present case is not the party seeking the subpoena because of
Defendant’s failure to comply with Fed.R.Crim.P. 17.
                                                               7 
 
the trial court. Jackson, 155 F.R.D. at 667 (citing United States v. Eden, 659 F.2d

1376, 1381 (9th Cir. 1981)).

      In determining whether the relevancy and admissibility prongs have been

satisfied, courts state the requested material cannot be “potentially” relevant or

admissible. United States v. Ary, No. 05-10053-01-JTM, 2005 WL 2372743, at *3

(D. Kan. Sept. 27, 2005) (citing United States v. Anderson, 31 F. Supp. 2d 933,

944 (D. Kan. 1998)). Rather, the requested material must meet the tests of

relevancy and admissibility at the time they are sought. Id. “There must be a

‘sufficient likelihood’ that the requested material is ‘relevant to the offenses

charged in the indictment,’ and a ‘sufficient preliminary showing that . . . [the

requested material] contains evidence admissible with respect to the offenses

charged.’” King, 164 F.R.D. at 545 (quoting Nixon, 418 U.S. at 700). Conclusory

allegations of relevance and admissibility are insufficient. Id., at 545.

      Regarding specificity, courts note it is the most difficult hurdle to overcome.

United States v. Wittig, 250 F.R.D. 548, 552 (D. Kan. 2008) (citing United States

v. Anderson, 31 F.Supp.2d 933, 944 (D. Kan. 1998)). “This requirement ensures

that Rule 17(c) subpoenas are used only to secure specific documents or sharply

defined groups of documents for the trial.” Ary, 2005 WL 2372743, at *3 (citing

Anderson, 31 F. Supp. 2d at 945). “This requirement prevents the defendant from

using the subpoena as a ‘fishing expedition to see what may turn up.’” Id. “After


                                           8 
 
all, if the defendant cannot reasonably describe the information contained in the

requested materials, but merely hopes that something beneficial will turn up, this is

a sign that the Rule 17(c) subpoena is being misused.” Id. (citing United States v.

Jackson, 155 F.R.D. 664, 667 (D. Kan. 1994)).

       Thus, in describing the documents, the subpoena must refer to specific

documents or, at least, to specific kinds of documents. King, 164 F.R.D. at 546.

The specificity hurdle “cannot be cleared by simply naming the title of the

document.” Id. (citing United States v. Arditti, 955 F.2d 331, 345–46 (5th Cir.),

cert. denied, 506 U.S. 998, 113 S.Ct. 597, 121 L.Ed.2d 534 (1992)). Requesting

entire files instead of specific documents indicates a fishing expedition. Id. The

party seeking the documents must additionally specify why the materials are

wanted, what information is contained in the documents, and why those documents

would be relevant and admissible at trial. Id. “Conjecture and speculation will not

provide the lift to carry a movant over the three hurdles.” Jackson, 155 F.R.D. at

668.

       Movants request that the subpoenas at issue be quashed

             as being unreasonable and oppressive, for seeking
             irrelevant and privileged matter, for requesting
             information that is confidential, for requesting
             information that is available through discovery with the
             United States Attorney’s office, for being used as a
             discovery device, and for requesting information that, if
             released, could expose Xcentric to another cyberattack.


                                          9 
 
(Doc. 47, at 12.) Within this context, the Court will address the various categories

of information sought in the subpoenas.

III.          Categories of Information Sought by Subpoenas at Issue.3

              A.             Subpoena to Xcentric (Doc. 47-1).

                             1.             Information Regarding the Report (Categories 1, 2, and 3).

              Categories 1, 2, and 3 of the subpoena to Xcentric seek various information

about the Report against Defendant on the website. (Doc. 47-1, at 4-5.) The

categories seek the author information, documents containing data collected in

connection with creation of the Report (such as server logs, analytics, counters,

etc.), and documents referring to the Report (including correspondence, server,

logs, analytics, counters, etc.). (Id.) Movants argue that information regarding this

Report or the anonymous poster should be quashed as irrelevant, unreasonably


                                                            
3
      The
       Court notes that Categories 9, 11, and 15 of Defendant’s subpoena duces tecum to
Xcentric (Doc. 47-1) are not discussed in the motion to quash filed by movants, nor are
Categories 1-4 and 6 of Defendant’s subpoena to Chandler (see generally Doc. 47).
Typically, the Court would find that a movant waived its objections to categories of
requested documents not discussed in a motion to quash a subpoena. The procedure for a
subpoena in a criminal proceeding, however, requires that a subpoena may be served on a
third party “only by court order.” Fed.R.Crim.P. 17(c)(3). As such, Defendant was to
have sought the Court’s permission to serve the subpoena before doing so, which would
have necessitated Defendant establish he was entitled to the information. Defendant in
this instance did not seek the Court’s permission pursuant to Rule 17. Further, movants’
motion indicates they are moving to quash the subpoenas in their entirety. As such, the
Court finds that the duty to establish whether the information should be produced is on
Defendant, not the third-parties moving to quash the subpoena. See United States v.
Reed, 2008 WL 4724437, at * 1 (citing Nixon, 418 U.S. at 699-700) (holding that the
burden belongs to “the party moving for the subpoena”).  
                                                               10 
 
burdensome for Xcentric to obtain the information, and “for being a thinly veiled

attempt at circumventing applicable Arizona law and Xcentric’s policies.” (Doc.

47, at 7.)

       Movants continue that Defendant has not given notice to the anonymous

author of the report, Defendant “has not requested to give notice on the webpage,”

and has not established standing to seek the author’s identity. (Id., at 8.) Further,

movants argue that this information is “not relevant whatsoever to the instant

criminal case,” as Defendant’s “legal defense could not depend in any way on the

author’s identity.” (Id.) Instead, movants contend that Defendant wants this

information “to chill the author’s, and others’[,] free speech, and that perhaps he

intends to retaliate against the author in some way.” (Id., at 9.)

       Defendant responds that the documents are relevant to his defense of the

criminal charges he is facing. Defendant contends that he was contacted by

Defendant Dorsett (hereinafter “Dorsett”) on September 12, 2014, when Dorsett

solicited Defendant’s business and offered computer knowledge and skills. (Doc.

54, at 9.) During this time, Defendant was in litigation with his brother and former

law partner, Brian Pistotnik. Defendant continues explaining that

             as a result of the litigation and split between the two
             attorney brothers, the trial court ordered that a landing
             page be placed at ‘pistotniklaw.com,’ and that page
             would feature links to separate web sites for Brad
             Pistotnik and Brian Pistotnik, to allow equal access for


                                          11 
 
             visitors to the site to select which of the Pistotnik
             brothers they would like to be their lawyer.
                     On September 14, 2014 at 3:42 p.m., Dorsett
             emailed Mr. Pistotnik and informed him of a ‘problem’
             with the website the trial court had ordered. [Doc. 54-4.]
             According to Dorsett, the court-ordered website was
             altered in a way that would reflect that all of the website
             traffic was being credited to Brian Pistotnik’s web site,
             even when people clicked on [Defendant’s] side of the
             page, unfairly affecting search engine rankings in Brian
             Pistotnik's favor. Id. Dorsett told [Defendant] that he
             could fix this ‘problem.’ On September 14, 2014, at 3:59
             PM, Dorsett emailed [Defendant] that he had never seen
             someone get so deliberately sabotaged, and offered to
             ‘fix it.’ Id.
                     Five days later, on September 19, 2014, (at
             approximately 10:45 a.m. CST) an anonymous negative
             posting regarding [Defendant] appeared on
             ripoffreport.com. Dorsett met with [Defendant] on
             September 19, 2014, approximately 15 minutes after the
             negative posting, to discuss an expert report that Dorsett
             was going to write for use in the lawsuit between
             [Defendant] and his brother. Dorsett also emailed
             [Defendant] and advised him not ‘to worry about that one
             [ripoffreport.com post], I have experience dealing with
             that site. I’ll add it to the list.’ [Doc. 54-5.] Mr. Dorsett
             communicated with [Defendant] stating that he had a
             business partner – Logan Chierotti – owned an internet
             reputation management company that would address the
             report and any others that were of concern.

(Doc. 54, at 9-10.) On September 19, 2014, Dorsett confirmed that he spoke with

Chierotti, who indicated he would “remove” or “de-index” any negative reviews.

(Id., at 11 (citing Docs. 54-6, 54-7).)

      Defendant contends that Dorsett “had a history of seeking out people who

appear to have money and sending them a message offering a way to get a page
                                          12 
 
removed for fees.” (Doc. 54, at 11.) Defendant presents evidence of this practice.

(See Docs. 54-8, 54-9.) Defendant continues that

             Dorsett’s historical modus operandi of creating/seeking a
             ‘problem’ and then offering his services to ‘fix it’ was
             repeated with [Defendant] as another target. As the
             Government’s evidence has revealed, the ‘email bomb’
             software that was used in this case was found only on
             Dorsett’s computer. Additionally, unbeknownst to
             Bradley Pistotnik, Dorsett bragged to an acquaintance to
             ‘extorting removals from ripoffreport.com’ via a
             ‘message bomb.’

(Doc. 54-10 (“I'm currently extorting removals from ripoffreport.com with it

[identified as Dorsett’s ‘message bombing capabilities’] and they’re definitely

looking to tie it to me”)). According to Defendant, “The solicitation of [him] by

Dorsett, and Dorsett’s response to ‘not worry about it’ along with his admission of

extorting ripoffreport.com tends to disprove any conspiracy.” (Doc. 54, at 12.)

      The Court finds that Defendant has failed to clear the hurdles of relevancy as

to the information requested regarding the anonymous Report on the website

contained in Categories 1, 2, and 3 of the subpoena to Xcentric. Nixon, 418 U.S.

at 700. Whether the posting was made by co-Defendant Dorsett or someone else is

not relevant to a defense to conspiracy. Proof that Dorsett “baited” Defendant by

posting the item would not legally excuse participation in the alleged conspiracy.

Further, Defendant’s claim that co-Defendant Dorsett solicited his business is also




                                         13 
 
irrelevant to whether or not they committed a conspiracy. The third-party motion

to quash is, therefore, GRANTED as to Categories Nos. 1, 2, and 3.

      Further, the Court finds that the wording of Category No. 3 fails to clear the

specificity hurdle, which, as discussed supra, is the most difficult hurdle to

overcome. Wittig, 250 F.R.D. at 552 (citation omitted). The Category, as written,

seeks “[a]ll Documents, that Refer To Report 1 17867, including any and all

correspondence as well as any and all server logs, application logs, reports, anlytics

[sic], counters, or other Documents reflecting access to Report 1177897 by visitors

to rioffreport.com.” (Doc. 47-1, at 5.) The Court finds that this category is facially

overbroad as it seeks all documents that in any way “refer” to the Report at issue.

This category is not “sharply defined.” Ary, 2005 WL 2372743, at *3 (citation

omitted). Rather, the category is a more akin to a general ‘fishing expedition’ and

thus prohibited under the Nixon specificity standard. 418 U.S. at 699-700; see

also Reed, 2008 WL 4724437, at *1. The third-parties’ motion is GRANTED as

to Category No. 3 on this basis as well.

             2.     Documents relating to Cyberattacks (Categories 4 and 5).

      Category No. 4 seeks “[a]ll documents that Refer To your response to the

First Attack or Second Attack.” (Doc. 47-1, at 5.) Category No. 5 asks for “[a]ll

documents that Refer To the effects of the First Attack or Second Attack, including

all mitigation, troubleshooting, investigatory, or remedial steps.” (Id.) Movants


                                           14 
 
contend that the documents requested “are privileged, or would otherwise disclose

defensive architecture that needs to remain private.” (Doc. 47, at 9.) They

continue that any other responsive information “was already provided to the F.B.I.

and is available to Defendant in discovery.” (Id.) Finally, movants argue that

“[c]ollecting this information would also be burdensome, including the need for a

privilege review, and logging, and heavy redacting.” (Id.)

      Defendant responds that the documents sought are “known to exist” because

Xcentric provided a “portion of the server logs” to the United States. (Doc. 54, at

13.) As such, Defendant contends that he is merely “asking for the rest” of a

document that has been partially provided. (Id.)

      Defendant contends that the information is relevant because

             [u]nder 18 U.S.C. 1030(a)(5)(A), which forms the basis
             of count five of the indictment, an element of the offense
             is ‘damage’ to a ‘protected computer,’ both terms of art
             that are defined in 18 U.S.C. 1030. ‘Damage’ is defined
             as ‘any impairment to the integrity or availability of data,
             a program, a system, or information.’ 18 USC
             1030(e)(8). It is measured in dollars; the greater the
             amount of damage, the higher the penalty level; if the
             damage is not sufficient, no crime at all occurred. See 18
             U.S.C. 1030(c)(4). The documents sought … seek
             exactly the sorts of documents that explain the ‘damage’
             that Xcentric supposedly suffered, as those documents
             will illuminate what Xcentric had to do to to [sic] fix the
             damage. The $72,000.00 of damage Xcentric claims it
             suffered is a big number that has big consequences under
             the Computer Fraud and Abuse Act. The relevance of
             the documents illuminating what ‘damage’ that


                                          15 
 
             $72,000.00 was incurred to fix and whether it was
             actually paid is both obvious and critical.

(Id., at 14.) Defendant argues that because the documents are relevant, Xcentric’s

burdensome objection “is reduced to nothing more than a complaint that

responding to a subpoena takes effort that Xcentric wouldn’t otherwise be required

to expend.” (Id., at 15.)

      The Court reads Categories 4 and 5 as seeking documentation underlying

Xcentric’s claimed damages. To this end, Defendant has included a copy of

Xcentric’s invoice for $72,261.50 in its responsive brief. (Id. 54, at 13.)

Defendant is now merely requesting backup on information on this particular

invoice. The underlying documentation of the victim’s damages is relevant – and

to the extent Categories 4 and 5 intend to seek such documents, the requests are

relevant. The Court also finds that Categories 4 and 5 clear the hurdles of

admissibility and specificity. As such, the Court OVERRULES Xcentric’s overly

burdensome objection and DENIES the motion to quash as to Categories 4 and 5.

             3.     Categories 6, 7, and 8.

      Category No. 6 asks for all documents referring to the removal of the Report

from the website in September 2014, “including the reasons for the removal and

the date and time of the removal.” (Doc. 47-1, at 5.) Category No. 7 seeks all

documents referring to “the re-posting” of the Report on the website in June 2015,

“including the reason for the re-posting and the date and time of the re-posting.”
                                          16 
 
(Id.) Category No. 8 asks for all documents referring to Defendant, “including all

correspondence between You and any other Person.” (Id.)

            Movants argue that the categories “request privileged information, are

irrelevant to the criminal case, and collection of the information would be

burdensome, including the need for privilege review and logging, as well as

redaction of confidential and technical information.” (Id.) Defendant’s response

brief does not address these categories. As such, Defendant has failed to clear the

hurdles of relevance, admissibility, and specificity regarding this information.

Movants’ motion is GRANTED as to Categories 6, 7, and 8.

                  4.    Cyberdefenses (Categories 10, 12, 13, and 14).

            These categories ask Xcentric to provide information regarding the

architecture of its cyberdefenses. Movants argue that “[i]t is not safe for Xcentric

to publicly disclose all of the technical information about its technical defenses to

cyberattack” because this would “allow evildoers to analyze them, and more

efficiently defeat them.” (Doc. 47, at 10.) Movants continue

                  Information about the configuration of Xcentric’s cyber
                  defenses make no difference at all to the facts at issue in
                  the instant case. Defendant attacked Xcentric and
                  overwhelmed key email inboxes and demanded that
                  Xcentric take down user generated content from
                  RipoffReport.com. To stop the attack, Xcentric removed
                  user generated content. Nothing about Xcentric’s cyber
                  defenses would be at issue in this case.

    (Id.)
                                              17 
 
      Defendant responds that the requested information is “eminently relevant”

given the “outlandishly high” amount of movants’ claimed damages.

             Every web host has the systems that are referred to in
             these portions of the subpoenas, and all of the documents
             sought by the requests Xcentric cites are relevant to the
             question of damages. Damage, recall, is defined as
             actual impairment to the integrity or availability of a
             protected computer. 18 U.S.C. 1030(e)(8). This request
             seeks shed light on the characteristics of the ‘protected
             computer(s)’ affected by the attack, as well as how they
             were affected by the attack. It has been claimed,
             variously, that the attacks consisted of ‘dozens,’
             ‘hundreds,’ or as many as 14,000 emails. The mail
             server logs will clarify that number. And the documents
             regarding spam and DDoS countermeasures will clarify
             how, exactly, those emails – be they dozens, hundreds,
             and thousands – somehow managed to cause 72,000.00
             in damage.

(Doc. 54, at 16.)

      The Court finds that information relating to cyberdefenses is irrelevant. The

information is simply not necessary, or related, to providing or disproving

movants’ alleged damages. Comparative fault is not a defense. Further, Defendant

has not addressed the admissibility of the requested information. Even assuming

the information is admissible, the Court finds that Categories 10, 12, 13, and 14, as

worded, fail to meet the specificity requirement.

      As stated above, the specificity hurdle ensures that Rule 17(c) subpoenas are

used only “to secure specific documents or sharply defined groups of documents

for the trial.” Ary, 2005 WL 2372743, at *3 (citing Anderson, 31 F. Supp. 2d at
                                         18 
 
945). “This requirement prevents the defendant from using the subpoena as a

‘fishing expedition to see what may turn up.’” Id. Categories 10, 12, 13, and 14,

as worded, read like standard document requests sent in civil discovery or language

included in a subpoena duces tecum for a discovery deposition in a civil case. In

that context, the categories would, most likely, not be objectionable. As stated

above, however, a Rule 17(c) subpoena, however, is not “intended to provide a

means of discovery for criminal cases,” but rather is intended “to expedite the trial

by providing a time and place before trial for the inspection of the subpoenaed

materials.” United States v. Nixon, 418 U.S. at 698-99.

      It is well-established that Rule 17(c) “is not a discovery tool but offers

compulsory process for securing specific, identifiable evidence for trial.” United

States v. Jackson, 155 F.R.D. 664, 667 (D. Kan. 1994). Language such as “all

documents” that “refer” to a particular topic or “include,” but are not limited to,

certain types of documents, as used in these categories, clearly reads like discovery

requests and does not identify “specific documents or sharply defined groups of

documents for the trial.” Ary, 2005 WL 2372743, at *3. As such, these categories

are improper and the Court GRANTS movants’ motion as to Categories 10, 12,

13, and 14.

      B.      Subpoena to Chandler (Doc. 47-2).

      Movants argue that “the subpoena to Chandler Automated Systems carry


                                          19 
 
with them the same dangers, as well as similar unnecessary and unfair burdens, as

the requests to Xcentric.” (Doc. 47, at 10.) While movants are seeking to have the

Chandler subpoena quashed in its entirety, they specifically discuss three of the

eight categories of information requested.

      Category No. 5 seeks all documents referring to “either the web presence

provider, the hosting environment …, or any third-party DNS service … used by

Xcentric …, and the configuration of the same at the time of the First Attack or

Second Attack.” (Doc. 47-2, at 5.) Movants argue that

             [p]ublishing this information would present a great risk
             to the security of the existing systems, and require
             Chandler to replace or change all of those system to
             protect Xcentric and other clients. Because Chandler
             Automated Systems is a federal contractor, the system
             security plans is required to be confidential/classified and
             can only be provided to the Federal Government for audit
             purposes under FedRAMP/FISMA guidelines.

(Doc. 47, at 11.)

      Category No. 7 asks for “[a]ll mail server or e-mail-related logs, reports,

data, or analytics that Refer To email or web traffic received by Xcentric … in

September of 2014 or July of 2015.” (Doc. 47-2, at 5.) Movants argue that “the

logs contain classified information about the internal environment of Chandler

Automated Systems and Xcentric Ventures that would present a risk if provided to

potential attackers, especially if the attackers have previously attacked the system.”

(Doc. 47, at 11.)
                                          20 
 
      Finally, to Category No. 8 requests “[c]heck stubs, transaction records, and

other backup for any payments you received from Xcentric … related to either the

First Attack or the Second Attack.” (Doc. 47-2, at 5.) Movants contend that

“portions of the invoices submitted to Xcentric Ventures provide information about

systems put in place to protect Xcentric and provides information that an attacker

can use to develop explicit attack vectors to Chandler Automated Systems.” (Doc.

47, at 11.) They argue that “[t]his information is also part of the Federally

Protected/ Classified System Security plan.” (Id.)

      Defendant’s response in opposition to the motion to quash contains no

substantive discussion of the categories of information sought in the Chandler

subpoena. (See generally Doc. 54.) Instead, Defendant merely argues that “as to

Chandler, the motion is not even properly before the Court.” (Doc. 54, at 17.)

Defendant argues that “no request for relief is properly before the Court, as

Chandler’s attitude toward the subpoena is so dismissive it hasn’t even deigned to

enter an appearance.” (Id., at 2.)

      Defendant’s argument that the motion is not properly before the Court as to

the Chandler subpoena is misplaced. The Court is more concerned with

Defendant’s dismissive attitude towards Fed.R.Crim.P. 17, as Defendant failed to

seek the Court’s permission before serving the third-party subpoena on Chandler.

Further, Xcentric has standing to challenge the subpoena to Chandler because it


                                          21 
 
has a personal right or privilege with respect to the subject matter of the

information requested in the subpoena. See, e.g., Holick v. Burkhart, No. 16-1188-

JTM-KGG, 2017 WL 3723277, at *5 (D. Kan. Aug. 28, 2017) (quoting Smith v.

Midland Brake, Inc., 162 F.R.D. 683, 685 (D. Kan. 1995)).

      Because Defendant’s responsive brief makes no substantive discussion of

the categories of documents sought by the Chandler subpoena, Defendant has

thoroughly failed to address the three hurdles of relevancy, admissibility, and

specificity in regard to the Chandler subpoena. Nixon, 418 U.S. at 700; see also

Reed, 2008 WL 4724437, at *1. As such, Defendant cannot meet his burden and

the Motion to Quash (Doc. 47) is GRANTED as to the Chandler subpoena.



      IT IS THEREFORE ORDERED that the non-parties’ Motion to Quash

Subpoenas (Doc. 47) is GRANTED in part and DENIED in part as more fully

set forth above.

      IT IS FURTHER ORDERED that the documents to be produced in

accordance with this Order shall be submitted to the chambers of the undersigned

Magistrate Judge at the United States District Courthouse for the District of

Kansas, Wichita Division, 401 N. Market, Suite 401, Wichita, Kansas, 67202 on or

before 10:00 a.m. on March 13, 2019. Chambers will then arrange for defense

counsel to inspect the documents.


                                          22 
 
    IT IS SO ORDERED.

    Dated this 12th day of February, 2019, at Wichita, Kansas.


                                    S/ KENNETH G. GALE
                                    HON. KENNETH G. GALE
                                    U.S. MAGISTRATE JUDGE




                                      23 
 
